Citation Nr: 1044849	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension 
benefits in the amount of $41,166.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a October 2007 decision of the Committee on Waivers 
and Compromises (COWC) at the Philadelphia RO which found that 
consideration of waiver of an overpayment of $41,166 was 
precluded by law.  A hearing before the undersigned member of the 
Board was held in Washington, DC in May 2010.  


FINDINGS OF FACT

1.  The Veteran was awarded nonservice-connected VA disability 
pension benefits beginning June 20, 2001, based on his receipt of 
no income whatsoever.  

2.  The Veteran's initial award letter dated in July 2001, 
notified him that it was essential to report all sources of 
income, including from Social Security to ensure the proper 
calculation of benefits entitlement.  

3.  The Veteran did not report any income from Social Security on 
a Financial Status Report received in October 2006, or through 
other measures and it was eventually discovered through an income 
verification project that he was in receipt of Social Security 
benefits since March 2002.  

4.  The Veteran received nonservice-connected pension benefits to 
which he was not entitled based on his unreported Social Security 
income dating back to 2002, and resulted in an overpayment of 
benefits, after adjustments, of $41,166.00.  

5.  The Veteran's failure to accurately report his income from 
Social Security benefits from 2002 to VA's 2006 discovery of 
such, constitutes bad faith on his part in the creation of the 
overpayment, which was undertaken with the intent to seek an 
unfair advantage, with knowledge of the likely consequences and 
resulted in a loss to the Government.  

CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the amount of 
$41,166.00 have not been met.  38 U.S.C.A. § 5302 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 1.962, 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is generally required to ensure that the VA's duties to 
notify and assist obligations have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  While it does not appear that the 
Veteran was provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) in this matter, such notice is not 
necessary in this case.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
determined that the notice requirements under the foregoing law 
does not apply to claims for waiver of recovery of indebtedness.  
See Lueras v. Principi, 18 Vet. App. 435, 437 (2004) (a claim 
under Chapter 53, which involves application for waiver of 
overpayment is not a claim for benefits in the first instance, 
and hence not a matter for which the notice requirements under 
section 5103(a) are applicable); see also, Barger v. Principi, 16 
Vet. App. 132, 138 (2002).    

Nonetheless, the Veteran has had an opportunity to present 
argument and evidence in support of his claim for waiver of 
indebtedness in response to the Committee on Waivers' issuance of 
a June 2009 statement of the case, which included an explanation 
for denial of the benefits and citation to pertinent law and 
regulations.  Further, the Veteran does not contest the validity 
of the debt.  Thus, the issue on appeal is limited to that of the 
propriety of a waiver of recovery of overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 6-98 (Apr. 24, 
1998).  

Law & Regulations

The pertinent law and regulations provide that there shall be no 
recovery of payments or overpayments (or any interest thereon) of 
VA benefits, where it is determined that recovery would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.962 (2010).  However, the recovery of any 
payment or the collection of any indebtedness (or any interest 
thereon) may not be waived if there exists in connection with the 
claim for such waiver an indication of fraud, misrepresentation 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver.  38 U.S.C.A. § 5302(a)-(c); 38 
C.F.R. §§ 1.962(b), 1.965(b).  

The issue of whether there exists a preliminary bar to waiver of 
recovery of indebtedness is a determination which must be 
reviewed by the Board de novo.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  If it is determined that there is no indication 
of fraud, misrepresentation or bad faith, the applicable standard 
for the Board to apply is whether recovery of the indebtedness at 
issue would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2010).  

The regulatory criteria defines the term "bad faith" as unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  A claimant's conduct in connection with 
creation of an overpayment arising out of a VA benefits or 
services program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).  See also Richards v. Brown, 9 Vet. App. 255 
(1996).  

Factual Background & Analysis

A review of the evidence reveals that in July 2001, the Veteran 
was awarded nonservice-connected VA pension benefits, effective 
June 20, 2001, the date of his claim.  The notification letter 
advised him that the award was based upon a countable annual 
income of $0 from July 1, 2001.  He was further advised that the 
amount of his VA pension was directly related to his income and 
that adjustments to payments would be made whenever his income 
changed, and that he must inform VA immediately of any changes to 
his income from any source, including "Social Security."  A VA 
Form 21-8768, which included information concerning the 
conditions which affect his right to payment of VA pension 
benefits, was also enclosed with the notice letter.  

In September 2006, the Veteran contacted VA and requested a cost 
of living increase for his pension benefits, claiming that he had 
not received an increase since December 2003.  On a subsequent 
Eligibility Verification Report (EVR), dated in October 2006, the 
Veteran indicated that he had no reportable income other than his 
VA pension, including no income from the Social Security.  

The RO subsequently received information from the SSA that the 
Veteran had been awarded Social Security benefits of $796.00 per 
month starting in March 2002, with additional cost of living 
increases annually.  In a November 2006 letter to the Veteran, 
the RO advised him of the overpayment of pension benefits based 
on his failure to report his income from Social Security, and 
that VA proposed to reduce his pension.  In a letter received in 
January 2007, the Veteran requested to discontinue his VA 
pension, and to restore his service-connected disability 
compensation benefits; he also requested an increased rating for 
his service-connected asthma.  In March 2007, the RO advised the 
Veteran that the overpayment of pension benefits amounted to 
$41,166.00, and that VA proposed to withhold his compensation 
benefits beginning on July 1, 2007, until the overpayment was 
recouped.  In April 2007, the Veteran submitted an EVR claiming 
that repayment of the debt would be a hardship because his 
expenses outweighed his income, and requested a waiver of 
recovery of the overpayment.  

In October 2007, the Veteran's waiver request was denied on the 
basis that he had been fully informed of the requirement to 
report income changes.  The Committee on Waivers found that the 
Veteran was advised that his rate of payment was determined by 
his income from all sources and that he was required to 
immediately report any change in his income so that his pension 
award could be adjusted and an overpayment prevented.  Further, 
that the Veteran not only failed to notify VA of his award and 
receipt of Social Security benefits, but that he had also 
submitted an EVR in October 2006, in which he reported, 
specifically, that he received no income from Social Security, 
and that his only income was from VA pension.  Therefore, the 
Committee concluded that the Veteran was aware of VA laws and 
regulations regarding the payment of pension benefits and that 
his failure to disclose his income from Social Security to VA 
constituted bad faith on his part in the creation of the debt.  

The Board finds that the Veteran's actions in failing to timely 
and accurately report his income, when he had clearly been 
informed of the need to do so in previous correspondence 
concerning his pension award, constitutes bad faith.  The Board 
finds that the Veteran was clearly aware that the failure to 
report his income would result in a larger pension award to which 
he would have been entitled had he reported that income.  Since 
the Veteran himself received the monthly SSA benefit, he was 
clearly in possession of the information he could have provided 
to have prevented or minimized the debt, but chose not to inform 
VA.  This action was undertaken with intent to seek an unfair 
advantage, since the Veteran was aware of the information and 
clearly knew that the RO did not have the information concerning 
his income, and was undertaken with knowledge of the likely 
consequences, a larger pension award, and resulted in a loss to 
the Government, pension benefits being paid to the Veteran to 
which he was not entitled.  Furthermore, at his hearing, the 
Veteran could not give a clear, concise, coherent argument to 
explain his failure to accurately report his income.  

Accordingly, the Board finds the most probative evidence 
establishes that the Veteran's actions in not reporting his SSA 
income constituted bad faith and preclude further consideration 
of his request for waiver of an overpayment.  See 38 U.S.C.A. 
§ 5302(c) ("The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived under 
this section if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the 
person . . . .").  Consequently, the Veteran's request for 
waiver of recovery of an overpayment calculated in the amount 
$41,166 must be denied.  


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits calculated in the amount of $41,166, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


